Squicciarini v Perinton Hills, LLC (2020 NY Slip Op 07827)





Squicciarini v Perinton Hills, LLC


2020 NY Slip Op 07827


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND BANNISTER, JJ.


1238 CA 20-00336

[*1]FREDERICK SQUICCIARINI, AS ADMINISTRATOR OF THE ESTATE OF STEPHANIE A. SQUICCIARINI, DECEASED, AND FREDERICK SQUICCIARINI, INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vPERINTON HILLS, LLC, DEFENDANT-RESPONDENT, AND DDS CONTRACTORS, LLC, DEFENDANT-APPELLANT. 


VAHEY GETZ LLP, ROCHESTER (LAURIE A. VAHEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
LACY KATZEN, LLP, ROCHESTER (JACQUELINE M. THOMAS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
SUGARMAN LAW FIRM, LLP, BUFFALO (MARINA MURRAY OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an amended order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered December 9, 2019. The amended order, insofar as appealed from, denied in part the cross motion of defendant DDS Contractors, LLC, to compel certain discovery from defendant Perinton Hills, LLC. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 30, August 13, and September 16, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court